FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                                      INDEX NO. 613684/2020
          Case 2:20-cv-06234-JS-AKT Document 1-1 Filed 12/23/20 Page RECEIVED
NYSCEF DOC. NO. 1
                                                                     1 of 7 PageID #: 15
                                                                               NYSCEF: 11/25/2020




           SUPREME                         COURT               OF     THE             STATE                  OF     NEW YORK
           COUNTY                    OF           NASSAU
           .__-----__________                      --______---__-------

           YISSET GARCIA VILLAR, individually and on behalf of all                                                            Index           No.
           others similarly situated,

                                                                                Plaintiff(s),                  .



                                                 -against-

            DNATA US INFLIGHT CATERING, LLC d/b/a 121
            IN-FLIGHT CATERING, and JOHN DOES 1-3,


                                                                                                                              Date          Index           No.     Purchased:

                                                 Defendant(s).
           .___________----_________---____________------


                         To         the      above         named                Defendant(s)

                          DNATA US INFLIGHT CATERING, LLC
                          7 JULIANO DRIVE
                          OXFORD, CT 06478

                         You          are        hereby         summoned                         to     answer                the          complaint               in    this           action     and      to      serve
           a copy        of     your             answer,            or,    if    the          complaint                  is     not         served          with         this           summons,            to      serve
           a notice            of     appearance,                    on        the         Plaintiffs              attorney                   within          20        days            after    the      service           of
           this     summons,                      exclusive               of    the          day        of   service                 (or     within           30        days            after    the      service           is

           complete             if        this     summons                 is        not      personally                      delivered                to   you         within             the    State       of     New
           York);        and          in     case        of your          failure              to     appear             or      answer,               judgment                  will       be   taken       against

           you      by    default                for     the    relief           demanded                    in     the          complaint.


                         The          basis            of venue           is         DEFENDANT'S               PLACE OF BUSINESS

           which         is         45 Rason Rd, Inwood, NY 11096


           Dated:             Huntington, New York

                              November 25, 2020
                                                                                               MOSER LA                          ,     C.


                                                                                              by
                                                                                               Steven J Mos
                                                                                             Attpmeys              for        Plaintiff
                                                                                              Yisett Garcia Villa
                                                                                              5 E. Main Street
                                                                                              Huntington, New York 11743
                                                                                              516-671-1150
                                                                                              smoser@moseremploymentlaw.com




                                                                                                             1 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                         INDEX NO. 613684/2020
          Case
NYSCEF DOC. NO.2:20-cv-06234-JS-AKT
                1                   Document 1-1 Filed 12/23/20 Page RECEIVED
                                                                     2 of 7 PageID #: 1611/25/2020
                                                                               NYSCEF:




             SUPREME                   COURT             OF THE             STATE             OF        NEW YORK
             COUNTY                    OF NASSAU
             YISSET               GARCIA             VILLAR,               individually                 and     on    behalf            of

             all    others         similarly         situated,
                                                                                                                                                      Index          No.

                                                                                                                             Plaintiffs,
                                                                                                                                                      CLASS            ACTION             COMPLAINT
                                                                  - against           -



             DNATA                US INFLIGHT                                                  LLC        d/b/a         121       In-
                                                                  CATERING,
             Flight       Catering,            and     JOHN             DOES          1-3,


                                                                                                                      Defendants.




                             Plaintiff,         Yisset       Garcia         Villar,          individually                  and    on         behalf     of     all     others      similarly


             situated,            by   her     attorneys          the    Moser            Law      Firm,          PC,        complaiñiñg                of     the     Defêñdants



             DNATA                US Inflight            Catering,           LLC          d/b/a     121         In-Flight            Catering            and         John   Does         1-3,      (the



             "Defendants")                   alleges        as follows           upon         information                  and       belief:


                                                                                          THE        PARTIES


                                                                                                  Plaintiff


                             1.              The     Plaintiff          herein        is an adult              individual               who       is a resident             of    Queens



             County,          New         York.


                             2.              The     Plaintiff          herein        was       employed                by     the      Defendants               during          the    six-year


             period       prior        to the      filing        of this      complaint              (the       "relevant               time      period").


                             3.              The     Plaintiff          herein        is a covered                employee                   within     the     meaning            of    the


             NYLL.


                                                                           Defendant               121        In-Flight,             LLC


                             4.              The     Defendant             DNATA                  121     Inflight           Catering,                LLC     ("121")            is a New


             York        Corporation.




                                                                                                  2 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                                     INDEX NO. 613684/2020
          Case
NYSCEF DOC. NO.2:20-cv-06234-JS-AKT
                1                   Document 1-1 Filed 12/23/20 Page RECEIVED
                                                                     3 of 7 PageID #: 1711/25/2020
                                                                               NYSCEF:




                              5.                During             the     six-year         period           preceding                the    filing         of    this     complaint                 the


                                                                                                                        Catering."
             Defendant                  121      did     business             as "121          In-Flight


                              6.                Defendant                  121     maintains             a principal                 place        of business               at 7 Juliano                   Drive,



             Oxford,           CT.


                              7.                Defendant                  121     operates            a food           preparation                 kitchen          at 45        Rason            Road,


             Inwood,               New         York.


                                                                                 Defendant               John           Does         Nos.      1-3


                              8.                Defendant                 John      Does        Nos.           1-3      are     natural           persons           whose           identities              are


             unknown.                   Said      individuals                were         officers           and        shareholders                 of     121      during         the      relevant


             time         period         and      exercised                operational               control            over        121,     had      the        power          to hire           and      fire     the



             plaintiff,            controlled               the     terms        and       conditions                  of plaintiffs              employment,                   or determined                       the


             rate     and      method              of    plaintiff's             compensation.                         Such         individuals               are    employers                    within          the



             meaning               of    the     NYLL              and      upon       discovery               of their             identities,            the    complaint                will       be


             amended               to name              them        as individual                 defendants.


                                                                                    CLASS               ALLEGATIONS


                             9.                 Plaintiff           brings         this     case       pursuant                to    CPLR           article         9 on     behalf          of      a class            of


             all    current             and     former            hourly         employees               who           were         employed               by     defendants                in New                York


             who      were          not        paid      spread           of hours          wages            as required                by    the      New          York          labor       law          (the



             "Class")              during         the       six    years         preceding             the      filing         of the        suit     up      to the       date       defendants



             cease,         or are        enjoined                from,      the      unlawful            practices                 described              herein        (the      "Class            Period").


                              10.               The      persons            in the        class        identified               above        are      so numerous                   that      joinder              of


             all    members               is impracticable.                      Although              the      precise             number            of    such         persons           is presently


             unknown                to Plaintiff,                 and     calculation             of    such           number           would             require         facts      in the          sole




                                                                                                                   2



                                                                                                         3 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                                         INDEX NO. 613684/2020
          Case
NYSCEF DOC. NO.2:20-cv-06234-JS-AKT
                1                   Document 1-1 Filed 12/23/20 Page RECEIVED
                                                                     4 of 7 PageID #: 1811/25/2020
                                                                               NYSCEF:




            control           of     defendants,                upon         information                   and       belief,          Defendant              121       had        approximately


            200       hourly              employees             during           the      Class        Period.


                              11.              There         are     questions               of      law        or fact           common           to the          class        that      predominate


            over        any        questions            affecting              individual              members.                    Those         questions             include            but          are     not


            limited           to the         following:



                                               (a)     whether              121        is a restaurant                    subject         to the         hospitality              industry               wage



                                                       order;          and



                                               (b)     whether              defendants                have           or are         engaged             in a policy              of     failing          to pay


                                                       spread             of hours          pay       as required                   by    the    New         York          labor          law


                              12.              The      claims             of the        Plaintiff             are       typical         of the     claims           of     the        Class,           because



            they      are      all        current       or former               hourly            employees                  of     Defendant              121      who          sustained                   damages


            as a result              of     Defendant's                   common             compensation                          policies        and      practices.                The         defenses


            that      Defendant                 121        is likely          to assert            against           the      Plaintiff's           claims           are        typical           of     the


            defenses               that     Defendant                121       is likely           to assert              against          the    Class.


                              13.              Plaintiff           will       fairly       and       adequately                    protect        the     interests             of the          Class          and


            has    retained                counsel           is experienced                   in pursuing                   complex              and      class-action                  litigation              who


            will      adequately                and        vigorously                  represent               the   interests            of the         class.


                              14.              A     class      action          is superior                to other              available         methods                for     the     fair         and


            efficient          adjudication                    of the                                      -                               in the        context           of wage               and         hour
                                                                             controversy                        particularly


            litigation             where            low-paid              individual              plaintiffs              lack      the      finañcial            resources              to     vigorously


            prosecute                a lawsuit          against             corporate              defendants.                    The     members              of the           class         have           been


            damaged                and       are     entitled          to recovery                 as a result               of     Defendant's               common                   and        uniform



            policies,          practices               and      procedures.                 Although                 the      relative           damages             suffered             by       individual




                                                                                                                     3



                                                                                                           4 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                                 INDEX NO. 613684/2020
          Case
NYSCEF DOC. NO.2:20-cv-06234-JS-AKT
                1                   Document 1-1 Filed 12/23/20 Page RECEIVED
                                                                     5 of 7 PageID #: 1911/25/2020
                                                                               NYSCEF:




             class      members              are    not      de minimis,                  such      damages               are     small          compared                to the           expense             and


             burden           of     individual           prosecution                of this        litigation.            In     addition,             class      certification                   is


             superior              because        it will         obviate          the    need       for     unduly             duplicative              litigation             that       might             result


             in inconsistent                 judgments               about         Defendant's                   practices.


                                                                            FACTUAL                     ALLEGATIONS


                              15.            The     Hospitality               Industry             Wage           Order          (12     N.Y.C.R.R.                   § 146)             determines


            the      wages           to be paid         to employees                     of    hotels       and       restaurants                .     12 N.Y.C.R.R.                           146-
                                                                                                                                                                                           §


             3.1(a).


                              16.            Under          the     Wage           Order,


                                             The     term          restaurant              includes          any         eating         or drinking               place         that       prepares

                                             and     offers         food      or beverage                  for     human           consumption                    either             on    any      of       its
                                             premises             or by       such        service          as catering,              banquet,             box        lunch,           curb         service
                                             or counter             service          to the       public,           to employees,                     or to members                       or guests                of

                                             members,               and     services            in connection                   therewith              or incidental                  thereto.


             12 N.Y.C.R.R.                   § 146-3.1(b).


                              17.            121     has      prepared              and       offered        food         for     human              consumption                     during         the        past


            six      years.


                              18.            121     has      provided              food       catering            services             during         the      past      six        years.


                              19.            As    a business               that     prepares           food         and        beverages              for      public          consumption


            through            its    catering        services,             121      is a restaurant                 subject            to the         hospitality              industry                wage


            order.


                          20.                The     hospitality              industry            wage           order      requires             the     payment                of    spread            of


            hours       pay          when     the     spread          of hours             (the     interval             between           the       beginning              and           ending          of       an


            employee's                 workday)             exceeds           ten.        12 N.Y.C.R.R.                    146-1.6.




                                                                                                            4



                                                                                                     5 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                                            INDEX NO. 613684/2020
          Case 2:20-cv-06234-JS-AKT Document 1-1 Filed 12/23/20 Page RECEIVED
NYSCEF DOC. NO. 1
                                                                     6 of 7 PageID #: 20
                                                                               NYSCEF: 11/25/2020




                                                                                                                                                                              Defendants'
                            21.                The        Plaintiff               was       employed                   by    Defendant                  121     at the                                     kitchen


            located         in      Inwood,               New           York,           County                of Nassau.


                            22.                Plaintiff            was           an hourly               employee                 of    Defendant                121       from       on     or about


            September                8, 2015              until         on        or about            January               15,    2017.


                            23.                Plaintiff            frequently                   worked               a spread           of hour           in excess              of ten       (10).


                            24.                More          specifically,                      Plaintiff's             regular              work        schedule            was      from          3:00         pm to


            2:00       am on Monday                         and         Tuesday                 (spread           of     hours          of      11),     3:00        pm to 3:30               am on


            Wednesday                    and      Sunday                (spread            of        hours       of     12.5),          and       from        3:00         pm to 4:00           am on


            Saturday              (spread           of hours                 of     13).


                            25.                Defendants                     did     not        pay      the     plaintiff              spread          of hours            pay     when           she      worked


            a spread          of     hours           in    excess             of     ten        (10).


                            26.                During             the        relevant             time         period         the       Defendants                did       not     pay      spread          of


            hours       pay        to any           Class         member                   who          worked              a spread            of hours          in       excess      of     ten      (10).



                                                                                    FIRST               CAUSE                OF         ACTION


                                                                             SPREAD                     OF       HOURS                  PREMIUM


                                                                                                 12 N.Y.C.R.R.                          §146


                            27.                Plaintiff            realleges               and         incorporates                    by     reference             all    allegations              in    all



            preceding              paragraphs.


                            28.                During             the     relevant                time         period,            Defendants               failed          to pay       the     Plaintiff          and


            the     Class         members                 compensation                          of    one       (1)     hour's          pay         at the      basic        minimum                hourly


            wage       rate        for    each            day     during             which              the     spread            of    hours          exceeded             ten     (10).


                                                      Defendants'
                            29.                By                                     failure            to pay          Plaintiff              spread-of-hours                     pay,      Defendants


            violated          the        NYLL             Article             6, §§         190         et seq.,         NYLL                Article         19 §§ 650              et seq.      and        the




                                                                                                                        5



                                                                                                                6 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                             INDEX NO. 613684/2020
          Case
NYSCEF DOC. NO.2:20-cv-06234-JS-AKT
                1                   Document 1-1 Filed 12/23/20 Page RECEIVED
                                                                     7 of 7 PageID #: 2111/25/2020
                                                                               NYSCEF:




             supporting         New       York        State     Department             of    Labor          Regulations,                  including,           but        not   limited



             to,   12    NYCRR           § 146-1.6.

                                                      Defendants'
                          30.           Due      to                          New       York            Labor          law    violations,           Plaintiff          and       the



             Class       Members         are     entitled       to recover          from      Defendants                    their     unpaid        spread           of    hours      pay,


                                attorneys'
             reasonable                               fees    and    costs       of the     action,             and     pre-judgment               and      post-judgment



             interest.


                                                                       CLAIM                FOR          RELIEF


                          WHEREFORE,                    Plaintiff      prays        for     the        following            relief:



                                        (a)    An order         certifying          this    as a class                action;



                                        (b)    Unpaid         spread-of-hours                pay;



                                        (c)    Pre-Judgmeñt                and     Post-Judgment                      interest,        as provided             by     law;      and


                                               Attorneys'
                                        (d)                         fees     and    costs         of    suit,      including             expert     fees.



             Dated:       Huntington,            New         York
                          November             25,    2020




                                                                                                  Respectfully                    submitted,


                                                                                                  MOSER                 LAW           FIRM,        P.C.




                                                                                                  Bý:          Steven           J. Moser,         Esq.
                                                                                                  5 East           Main         Street

                                                                                                  Huntington,                   New       York         11743
                                                                                                  516.671.1150
                                                                                                  smoser@moseremploymentlaw.com




                                                                                                  6



                                                                                          7 of 7
